Alexander, J.
(dissenting) — On March 7, 1996, this court issued its opinion in State v. Lucky, 128 Wn.2d 727, 912 P.2d 483 (1996). Seven justices of this court signed the majority opinion in Lucky. All but one of those seven justices continue to serve on this court. Today, four of the six remaining justices who signed the majority opinion in Lucky completely reverse the position that they endorsed a little more than a year ago. Because in doing so the present majority gives insufficient deference to the important principle of stare decisis, I dissent.
The majority here pays what I can describe as only lip service to the principle of stare decisis. It indicates that the Lucky decision is "incorrect and harmful” and thus in need of overturning. Majority op. at 547. The majority reaches that decision by relying on substantially the same arguments that the dissent advanced against Lucky. What has occurred in a year and one-half that makes these previously rejected arguments so persuasive now? The majority points to no new reasons for adopting the reasoning we overwhelmingly rejected when we decided Lucky.
It is worth noting that our decision in Lucky did not just fall from the sky one day. Lucky followed our earlier decisions in State v. Curran, 116 Wn.2d 174, 804 P.2d 558 (1991) and State v. Davis, 121 Wn.2d 1, 846 P.2d 527 (1993). The present majority acknowledges this stating that Lucky reviewed only whether or not the rule established by this court in Curran and Davis was either incorrect or harmful. Majority op. at 547. However, it then criticizes Lucky for not having undergone the additional "incorrect or harmful” analysis necessary to overrule State v. Workman, 90 Wn.2d 443, 584 P.2d 382 (1978). Majority op. at 548. The majority’s criticism is unfounded and unwarranted. There was simply no reason for the majority in Lucky to have undertaken such an analysis due to the fact that Lucky did not overrule Workman.
The majority in Lucky clearly stated that Curran and Davis, not Lucky, rejected the Workman view and established a new rule:
*555The dissent and Lucky fail to convince us that the new rule established in [Curran and Davis] is either incorrect or harmful. "We continue, therefore, to adhere to the rule we set forth in Curran and Davis: if, when viewed from a perspective where only the statutory elements are considered, it is possible to commit the "greater offense” without necessarily committing the purported lesser offense, an instruction on the lesser offense is not warranted.
*Lucky, 128 Wn.2d at 735 (citation omitted). Therefore, any analysis of whether Workman was incorrect or harmful would have been unnecessary dicta in Lucky. Unlike today’s decision, Lucky did not hastily overrule precedent. Lucky simply relied upon prior case law. See Davis, 121 Wn.2d at 4; Curran, 116 Wn.2d at 183; State v. Ferguson, 76 Wn. App. 560, 886 P.2d 1164 (1995); State v. Hurchalla, 75 Wn. App. 417, 877 P.2d 1293 (1994), review granted, 125 Wn.2d 1020 (1995); City of Seattle v. Wilkins, 72 Wn. App. 753, 865 P.2d 580 (1994). Finally, by overturning Lucky the majority also tacitly overturns the series of cases upon which Lucky relied.
The majority’s decision is to me inexplicable and a major blow to a grand tradition of American jurisprudence that precedent should not be departed from unless considerations that the court was unaware of at the time the court made its ruling now dictate it. Surely the majority could not seriously argue that in the last year "facts have so changed, or come to be seen so differently, as to have robbed the old rule of significant application or justification.” Planned Parenthood v. Casey, 505 U.S. 833, 855, 112 S. Ct. 2791, 120 L. Ed. 2d 674 (1992). Stare decisis "permits society to presume that bedrock principles are founded in the law rather than in the proclivities of individuals, and thereby contributes to the integrity of our constitutional system of government, both in appearance and in fact.” Vasquez v. Hillery, 474 U.S. 254, 265-66, 106 S. Ct. 617, 88 L. Ed. 2d 598 (1986). By reversing Lucky so soon after it was decided, we unfortunately suggest that the law, far from consisting of "bedrock principles,” *556is instead written in sands that shift "subject to incautious action or the whims of current holders of judicial office.” In re Stranger Creek, 77 Wn.2d 649, 653, 466 P.2d 508 (1970).
I dissent.